

116 HR 4327 IH: Enhancing Mental Health and Suicide Prevention Through Campus Planning Act
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4327IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Ms. Wild (for herself, Mr. Quigley, Mr. Fitzpatrick, Mr. Trone, Ms. Dean, Mr. Grijalva, Mr. Raskin, Mr. Cuellar, Miss Rice of New York, Mr. Deutch, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to promote comprehensive campus mental health and suicide
			 prevention plans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Enhancing Mental Health and Suicide Prevention Through Campus Planning Act. 2.Encouraging campus comprehensive mental health and suicide prevention plansPart L of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161l et seq.) is amended—
 (1)by redesignating section 826 as section 827; and (2)by inserting after section 825 the following new section:
				
					826.Encouraging campus comprehensive mental health and suicide prevention plans
 (a)In generalThe Secretary shall make efforts to encourage institutions of higher education to develop and implement comprehensive campus mental health and suicide prevention plans. Such efforts—
 (1)shall be conducted in coordination with the Secretary of Health and Human Services (acting through the Administrator of the Substance Abuse and Mental Health Services Administration);
 (2)shall align with— (A)the efforts of the Suicide Prevention Resource Center, specifically the Center’s model of nine strategies that form a comprehensive approach to suicide prevention;
 (B)the 21st Century Cures Act (42 U.S.C. 201 note); and (C)the programs authorized under the Garrett Lee Smith Memorial Act (42 U.S.C. 201 note; Public Law 108–355);
 (3)shall take into consideration existing State efforts to address mental health and suicide prevention at institutions of higher education; and
 (4)may be carried out in collaboration with nonprofit organizations and other experts and stakeholders in the field of campus mental health and suicide prevention.
 (b)ReportsThe Secretary, or a designee of the Secretary, shall report to Congress on the efforts of the Secretary carried out under this section—
 (1)not later than one year after the date of enactment of the Enhancing Mental Health and Suicide Prevention Through Campus Planning Act; and (2)three years after the date of enactment of such Act.
 (c)ConstructionNothing in this section shall be construed as creating new statutory requirements for institutions of higher education or granting the Secretary new regulatory authority..
			